 
EXHIBIT 10.2


WEYERHAEUSER COMPANY
2004 LONG-TERM
INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2009)




 
 

--------------------------------------------------------------------------------

 


WEYERHAEUSER COMPANY
2004 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2009)


SECTION 1.
PURPOSE AND ESTABLISHMENT
3
1.1
PURPOSE
3
1.2
REPLACEMENT PLAN
3
     
SECTION 2.
DEFINITIONS
3
     
SECTION 3.
ADMINISTRATION
7
3.1
ADMINISTRATION OF THE PLAN
7
3.2
ADMINISTRATION AND INTERPRETATION BY COMMITTEE
7
     
SECTION 4.
SHARES SUBJECT TO THE PLAN
7
4.1
AUTHORIZED NUMBER OF SHARES
7
4.2
SHARE USAGE
8
4.3
LIMITATIONS
8
     
SECTION 5.
ELIGIBILITY
8
     
SECTION 6.
AWARDS
8
6.1
FORM AND GRANT OF AWARDS
8
6.2
EVIDENCE OF AWARDS
8
     
SECTION 7.
OPTIONS
9
7.1
GRANT OF OPTIONS
9
7.2
OPTION EXERCISE PRICE
9
7.3
TERMS OF OPTIONS
9
7.4
EXERCISE OF OPTIONS
9
7.5
PAYMENT OF EXERCISE PRICE
9
7.6
POST-TERMINATION EXERCISE
9
7.7
INCENTIVE STOCK OPTIONS
9
     
SECTION 8.
STOCK APPRECIATION RIGHTS
10
8.1
GRANT OF STOCK APPRECIATION RIGHTS
10
8.2
PAYMENT OF SAR AMOUNT
10
     
SECTION 9.
RESTRICTED STOCK AND STOCK UNITS
10
9.1
GRANT OF RESTRICTED STOCK AND STOCK UNITS
10
9.2
ISSUANCE OF SHARES
10
9.3
DIVIDENDS AND DISTRIBUTIONS
10
     
SECTION 10.
PERFORMANCE SHARES AND PERFORMANCE UNITS
10
10.1
GRANT OF PERFORMANCE SHARES
10
10.2
GRANT OF PERFORMANCE UNITS
10
     
SECTION 11.
PERFORMANCE CRITERIA
11
11.1
AWARDS SUBJECT TO PERFORMANCE GOALS
11
11.2
USE AND CALCULATION OF PERFORMANCE CRITERIA
11
     
SECTION 12.
OTHER STOCK OR CASH BASED AWARDS
11

 
 


 
- i -

--------------------------------------------------------------------------------

 






SECTION 13.
WITHHOLDING
11
     
SECTION 14.
ASSIGNABILITY
11
     
SECTION 15.
AMENDMENT AND TERMINATION
11
15.1
AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN
11
15.2
TERM OF THE PLAN
11
15.3
CONSENT OF PARTICIPANT
11
     
SECTION 16.
GENERAL
12
16.1
NO INDIVIDUAL RIGHTS
12
16.2
ISSUANCE OF SHARES
12
16.3
NO RIGHTS AS A SHAREHOLDER
12
16.4
COMPLIANCE WITH LAWS AND REGULATIONS
12
16.5
PARTICIPANTS IN OTHER COUNTRIES
12
16.6
NO TRUST OR FUND
12
16.7
SUCCESSORS
13
16.8
SEVERABILITY
13
16.9
CHOICE OF LAW
13
16.10
TREATMENT OF AWARDS FOLLOWING A CHANGE IN CONTROL
13
     
SECTION 17.
EFFECTIVE DATE
13







 
- ii -

--------------------------------------------------------------------------------

 




WEYERHAEUSER COMPANY
2004 LONG-TERM INCENTIVE PLAN
(As Amended And Restated Effective January 1, 2009)
 
SECTION 1.  PURPOSE AND ESTABLISHMENT
 
1.1           Purpose
The purposes of this 2004 Long-Term Incentive Plan (the “Plan”) is to promote
the interests of Weyerhaeuser Company (the “Company”) and its shareholders by
attracting, retaining and motivating employees, officers and directors key to
the growth and success of the Company by providing them the opportunity to
acquire a proprietary interest in the Company and to link their interests and
efforts to the long-term interests of the Company’s shareholders.
 
1.2           Replacement Plan
This Plan will replace the Company’s 1998 Long-Term Incentive Compensation Plan
and 1992 Long-Term Incentive Compensation Plan (collectively, the “Prior
Plans”).  No further grants may be made under the Prior Plans on or after the
date the Plan is approved by shareholders of the Company.  Shares of Common
Stock reserved for issuance under the 1998 Plan in excess of the number of
shares as to which awards have been made as April 12, 2003, will no longer be
available for issuance on or after the date of shareholder approval of the Plan.
 
SECTION 2.  DEFINITIONS
 
As used in the Plan, the following definitions apply to the terms indicated
below:
 
 
2.1           “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, dividend equivalent,
cash-based award or other incentive payable in cash or in shares of Common Stock
as may be designated by the Committee from time to time.
 
 
2.2           “Beneficial Owner” has the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.
 
 
2.3           “Board” means the Board of Directors of the Company.
 
 
2.4           “Change in Control” or “CIC” of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions shall have been satisfied:
 
 
(a)           Any Person, but excluding the Company and any subsidiary of the
Company and any employee benefit plan (or related trust) sponsored or maintained
by the Company or any subsidiary of the Company (collectively, “Excluded
Persons”), directly or indirectly, becomes the Beneficial Owner of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities with respect to the election of directors
of the Company and such ownership continues for at least a period of 30 days
(with the end of such period being deemed the effective date of the CIC); or
 


 
- 3 -

--------------------------------------------------------------------------------

 


 
(b)           During any 24-consecutive month period, the individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority of the
Board, provided, however, that except as set forth in the following sentence, an
individual who becomes a member of the Board subsequent to the beginning of the
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such period) or by prior operation of the
provisions of this Section 2.4(b).  Notwithstanding the proviso set forth in the
preceding sentence, if any such individual initially assumes office as a result
of or in connection with either an actual or threatened solicitation with
respect to the election of directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, then such individual shall not be considered an Incumbent
Director.  For purposes of this Section 2.4(b), if at any time individuals who
initially assumed office as a result of or in connection with an arrangement or
understanding between the Company and any Person (an “Entity Designee”)
constitute at least one-half of the Board, none of such Entity Designees shall
be considered Incumbent Directors from that time forward; or
 
 
(c)           There is consummated:
 
 
(i) a plan of complete liquidation of the Company; or
 
 
(ii) a sale or disposition of all or substantially all the Company’s assets in
one or a series of related transactions; or
 
 
(iii) a merger, consolidation, or reorganization of the Company or the
acquisition of outstanding Common Stock and as a result of or in connection with
such transaction (A) 35% or more of the outstanding Common Stock or the voting
securities of the Company outstanding immediately prior thereto or the
outstanding shares of common stock or the combined voting power of the
outstanding voting securities of the surviving entity are owned, directly or
indirectly, by any other corporation or Person other than (x) an Excluded Person
or (y) a Person who is, or if such Person beneficially owned 5% or more of the
outstanding Common Stock would be, eligible to report such Person’s beneficial
ownership on Schedule 13G pursuant to the rules under Section 13(d) of the
Exchange Act or (z) a Person that has entered into an agreement with the Company
pursuant to which such Person has agreed not to acquire additional voting
securities of the Company (other than pursuant to the terms of such agreement),
solicit proxies with respect to the Company’s voting securities or otherwise
participate in any contest relating to the election of directors of the Company,
or take other actions that could result in a Change in Control of the Company;
provided that this exclusion shall apply only so long as such agreement shall
remain in effect, or (B) the voting securities of the Company outstanding
immediately prior thereto do not immediately after such transaction continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than sixty percent (60%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization.
 


 
- 4 -

--------------------------------------------------------------------------------

 


 
2.5           “Change in Control Price” means, with respect to a share of Common
Stock, the higher of (i) the highest reported sales price, regular way, of such
share of Common Stock in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed during
the 60-day period prior to and including the date of the Change in Control or
(ii) if the Change in Control is the result of a tender or exchange offer or a
merger, reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of the Company, the highest price per such share
of Common Stock paid in such transaction; provided, however, that in the case of
Incentive Stock Options and Stock Appreciation Rights relating to Incentive
Stock Options, the Change in Control Price shall be the Fair Market Value of
such share of Common Stock on the date such Incentive Stock Option or Stock
Appreciation Right is exercised or deemed exercised pursuant to
Section 16.10(b).  To the extent the consideration paid in any such transaction
described above consists all or in part of securities or other non-cash
consideration, the value of such securities or other non-cash consideration
shall be determined in the sole discretion of the Board.
 
 
2.6           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
 
2.7           “Committee” has the meaning set forth in Section 3.1.
 
 
2.8           “Common Stock” means the common stock, par value $1.25 per share,
of the Company.
 
 
2.9           “Company” means Weyerhaeuser Company, a Washington corporation.
 
 
2.10           “Covered Employee” means a “covered employee” as that term is
defined in Section 162(m) of the Code or any successor provision.
 
 
2.11           “Disability” means “Disability” as defined by the Committee or
the Company’s vice president of human resources for purposes of the Plan or an
Award, or in the instrument evidencing the Award, or in a written employment or
services agreement.
 
 
2.12           “Effective Date” has the meaning set forth in Section 17.
 
 
2.13           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
 
 
2.14           “Fair Market Value” means the average of the high and low per
share trading prices (or the average of the opening and closing prices, or the
closing price, if so determined by the Committee) for the Common Stock as
reported on the consolidated transaction reporting system for New York Stock
Exchange issues during regular session trading or such other source the
Committee deems reliable for a single trading day or an average of trading days
not to exceed 30 days from the Grant Date or other date on which the Fair Market
Value is determined, at the Committee’s discretion.
 
 
2.15           “Grant Date” means the date on which the Committee completes the
corporate action authorizing the grant of an Award or such later date specified
by the Committee, provided that conditions to the exercisability or vesting of
Awards shall not defer the Grant Date.
 


 
- 5 -

--------------------------------------------------------------------------------

 


 
2.16           “Incentive Stock Option” means an Option granted with the
intention that it qualify as an “incentive stock option” as that term is defined
in Section 422 of the Code or any successor provision.
 
 
2.17           “Layoff” means “Layoff” as defined by the Committee or the
Company’s vice president of human resources for purposes of the Plan or an Award
or in the instrument evidencing the Award or in a written employment or services
agreement.
 
 
2.18           “Non-qualified Stock Option” means an Option other than an
Incentive Stock Option.
 
 
2.19           “Non-recurring Items” means non-recurring items deemed not
reflective of the Company’s core operating performance, including, but not
limited to, exogenous events, acquisitions, divestitures, changes in accounting
principles or “extraordinary items” determined under generally accepted
accounting principles.
 
 
2.20           “Option” means a right to purchase Common Stock granted under
Section 7.
 
 
2.21           “Participant” means any eligible person as set forth in Section 5
to whom an Award is granted.
 
 
2.22           “Performance Criteria” has the meaning set forth in Section 11.1.
 
 
2.23           “Performance Share” has the meaning set forth in Section 10.1.
 
 
2.24           “Performance Unit” has the meaning set forth in Section 10.2.
 
 
2.25           “Person” means any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof, and
as used in Section 13(d) and 14(d) of the Exchange Act, including a “group” as
defined in Section 13(d).
 
 
2.26           “Plan” means the Weyerhaeuser Company 2004 Long-Term Incentive
Compensation Plan.
 
 
2.27           “Prior Plans” has the meaning set forth in Section 1.2.
 
 
2.28           “Related Company” means any entity that is directly or indirectly
controlled by the Company.
 
 
2.29           “Restricted Stock” means an Award of shares of Common Stock
granted under Section 9, the rights of ownership of which may be subject to
restrictions prescribed by the Committee.
 
 
2.30           “Retirement” means “Retirement” as defined by the Committee or
the Company’s vice president of human resources for purposes of the Plan or an
Award or in the instrument evidencing the Award or in a written employment or
services agreement.
 
 
2.31           “Securities Act” means the Securities Act of 1933, as amended
from time to time.
 


 
- 6 -

--------------------------------------------------------------------------------

 


 
2.32           “Stock Appreciation Right” has the meaning set forth in Section
8.1.
 
 
2.33           “Stock Unit” means an Award granted under Section 9 denominated
in units of Common Stock.
 
 
2.34           “Substitute Awards” means Awards granted or shares of Common
Stock issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company or with which the Company combines.
 
 
2.35           “Termination of Service,” unless otherwise defined by the
Committee or the Company’s vice president of human resources or in the
instrument evidencing the Award or in a written employment or services
agreement, means a termination of employment or service relationship with the
Company or a Related Company for any reason, whether voluntary or involuntary,
including by reason of death, Disability, Retirement, or Layoff.  Any question
as to whether and when there has been a Termination of Service for the purposes
of an Award and the cause of such Termination of Service shall be determined by
the Company’s vice president of human resources or by the Committee with respect
to officers subject to the reporting requirements of Section 16(a) of the
Securities Act, and such determination shall be final.  Transfer of a
Participant’s employment or service relationship between wholly owned
subsidiaries of the Company, or between the Company and any wholly owned
subsidiaries of the Company, shall not be considered a Termination of Service
for purposes of an Award.  Unless the Committee determines otherwise, a
Termination of Service shall be deemed to occur if the Participant’s employment
or service relationship is with an entity that has ceased to be a Related
Company.
 
 
SECTION 3.  ADMINISTRATION
 
3.1           Administration of the Plan
The Plan shall be administered by the Compensation Committee of the
Board.  Notwithstanding the foregoing, the Board or the Compensation Committee
may delegate responsibility for administering the Plan with respect to
designated classes of eligible persons to different committees consisting of one
or more members of the Board, subject to such limitations as the Board or the
Compensation Committee deems appropriate, except with respect to benefits to
non-employee directors and to officers subject to Section 16 of the Exchange Act
or officers who are or may be Covered Employees.  Members of any committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time.  To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of eligible persons, within limits
specifically prescribed by the Board or the Committee; provided, however, that
no such officer shall have or obtain authority to grant Awards to himself or
herself or to any person subject to Section 16 of the Exchange Act.  All
references in the Plan to the “Committee” shall be, as applicable, to the
Compensation Committee, or any other committee or any officer to whom the Board
or the Compensation Committee has delegated authority to administer the Plan.
 
3.2           Administration and Interpretation by Committee
Except for the terms and conditions explicitly set forth in the Plan, the
Committee shall have full power and exclusive authority, subject to such orders
or resolutions not inconsistent with the provisions of the Plan as may from time
to time be adopted by the Board, to (a) select the eligible persons as set forth
in Section 5 to whom Awards may from time to time be granted under the Plan;
(b) determine the type or types of Award to be granted to each Participant under
the Plan; (c) determine the number of shares of Common Stock to be covered by
each Award granted under the Plan; (d) determine the terms and conditions of any
Award granted under the Plan; (e) approve the forms of agreements for use under
the Plan; (f) determine whether, to what extent and under what circumstances
Awards may be settled in cash, shares of Common Stock or other property or
canceled or suspended; (g) interpret and administer the Plan and any instrument
or agreement entered into under the Plan; (h) establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (i) delegate ministerial duties to such of the
Company’s officers as it so determines; and (j) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan.  Decisions of the Committee shall be final,
conclusive and binding on all persons, including the Company, any Participant,
any shareholder and any eligible person.  A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
 
SECTION 4.  SHARES SUBJECT TO THE PLAN
 
4.1           Authorized Number of Shares
(a)           Subject to adjustment from time to time as provided in this
Section 4.1, the maximum number of shares of Common Stock available for issuance
under the Plan shall be 17,000,000.
 
(b)           In the event a company acquired by the Company or with which the
Company combines (“Acquisition Party”) has shares available for awards or grants
under a pre-existing plan not adopted in contemplation of such acquisition or
combination, to the extent determined by the Committee or the Board, a number of
shares of Common Stock determined by applying the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
Acquisition Party to the number of shares available for grant under the terms of
such pre-existing plan shall be available for Awards under the Plan and shall
not reduce the shares of Common Stock authorized for issuance under the Plan;
provided, that such Awards shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination; and provided, further, that such Awards shall be
made only to individuals who were not employees or non-employee directors of the
Company or a Related Company prior to such acquisition or combination.


 
- 7 -

--------------------------------------------------------------------------------

 




(c)           Shares available for issuance under the Plan shall be increased by
any shares subject to outstanding awards under the Company’s Prior Plans on the
date of shareholder approval of the Plan that cease to be subject to such awards
(other than by reason of exercise or settlement of the awards to the extent they
are exercised for or settled in shares of Common Stock), up to an aggregate
maximum of 1,939,181 shares, subject to adjustment from time to time as provided
in this Section 4.1, which shares of Common Stock shall cease, as of such date,
to be available for grant and issuance under the Prior Plans, but shall be
available for issuance under the Plan.
 
(d)           In the event, at any time or from time to time, a stock dividend,
stock split, reverse stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to shareholders other than
a normal cash dividend or other change in the Company’s corporate or capital
structure results in (i) the outstanding shares of Common Stock, or any
securities exchanged therefore or received in their place, being exchanged for a
different number or kind of securities of the Company or of any other company or
(ii) new, different or additional securities of the Company or of any other
company being received by the holders of shares of Common Stock, then the
Committee shall make proportional adjustments in (A) the maximum number and kind
of securities available for issuance under the Plan; (B) the maximum number and
kind of securities issuable as Incentive Stock Options as set forth in Section
4.2; (C) the maximum number and kind of securities that may be issued to an
individual in any one calendar year as set forth in Section 4.3; (D) the maximum
number and kind of securities that may be made subject to the different types of
Awards available under the Plan; and (E) the number and kind of securities that
are subject to any outstanding Award and the per share price of such securities,
without any change in the aggregate price to be paid therefor.
 
(e)           The determination by the Committee as to the terms of any of the
foregoing adjustments shall be conclusive and binding.
 
(f)           Notwithstanding the foregoing, the issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services rendered, either upon
direct sale or upon the exercise of rights or warrants to subscribe therefore,
or upon conversion of shares or obligations of the Company convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, outstanding Awards.
 
4.2           Share Usage
(a)           Shares of Common Stock covered by an Award shall not be counted as
used unless and until they are actually issued and delivered to a
Participant.  If any Award based on shares is settled for cash, or lapses,
expires, terminates or is canceled prior to the issuance of shares thereunder,
the shares subject to such Awards shall again be available for issuance under
the Plan.  In the event that any Option or other Award granted hereunder is
exercised through the tendering of shares (either actually or by attestation) or
in the event that withholding tax liabilities arising from such Award are
satisfied by the tendering of shares or by the withholding of shares by the
Company, the number of shares of Common Stock issued net of the shares of Common
Stock tendered or withheld shall be counted for purposes of determining the
maximum number of shares of Common Stock available for issuance under the
Plan.  In addition, Substitute Awards shall not reduce the shares of Common
Stock authorized for issuance under the Plan.  The number of shares available
for issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares or credited as
additional Restricted Stock, Stock Units, Performance Shares or Performance
Units.  All shares issued under the Plan shall be authorized and unissued
shares.
 
(b)           The Committee shall have the authority to grant Awards as an
alternative to or as the form of payment for grants or rights earned or due
under other compensation plans or arrangements of the Company.
 
(c)           Notwithstanding the foregoing, the maximum number of shares that
may be issued upon the exercise of Incentive Stock Options shall be 18,939,181,
subject to adjustment as provided in Section 4.1(d); and provided, further, that
for purposes of Section 4.3, any such shares shall be counted in accordance with
the requirements of Section 162(m) of the Code.
 
4.3           Limitations
(a)           Subject to adjustment as provided in Section 4.1(d), no
Participant shall be eligible to receive in any one calendar year (i) Options or
Stock Appreciation Rights under the Plan relating to more than 500,000 shares of
Common Stock or (ii) Restricted Stock, Stock Units, Performance Shares or
Performance Units under the Plan aggregating more than 200,000 shares of Common
Stock.
 
(b)           Subject to adjustment as provided in Section 4.1(d), the aggregate
number of shares that may be issued pursuant to Awards granted under the Plan
(other than Awards of Options or Stock Appreciation Rights) shall not exceed
3,400,000
 
(c)           Subject to adjustment as provided in Section 4.1(d), the aggregate
number of shares that may be issued pursuant to Awards granted under the Plan
(other than Awards of Options or Stock Appreciation Rights) that (i) are not (A)
subject to restrictions based on the satisfaction of specified performance goals
or (B) granted in lieu of the payment of performance-based cash incentive
awards; or (ii) contain no restrictions or contain restrictions based solely on
continuous employment or services for less than three years (except where
Termination of Service occurs by reason of death, Retirement, Disability or
Layoff) shall not exceed 5% of the authorized number of shares pursuant to
Section 4.1(a).
 
SECTION 5.  ELIGIBILITY


An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects.  The above are
“eligible persons.”
 
SECTION 6.  AWARDS
 
6.1           Form and Grant of Awards
The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan.  Such Awards may be
granted either alone, in addition to or in tandem with any other type of Award.
 
6.2           Evidence of Awards
Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the
Committee shall deem advisable and that are not inconsistent with the Plan.


 
- 8 -

--------------------------------------------------------------------------------

 




 
SECTION 7.  OPTIONS
 
7.1           Grant of Options
The Committee may grant Options designated as Incentive Stock Options or
Non-qualified Stock Options.
 
7.2           Option Exercise Price
The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than the Fair Market Value of the Common
Stock for the Grant Date, except in the case of Substitute Awards.  In no event
shall the Committee, without the prior approval of the Company’s shareholders,
cancel any outstanding Option for the purpose of reissuing the Option to the
Participant at a lower exercise price or reduce the exercise price of an
outstanding Option.
 
7.3           Terms of Options
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be as
established for that Option by the Committee or, if not so established, shall be
10 years from the Grant Date.
 
7.4           Exercise of Options
 
(a)           The Committee shall establish and set forth in each instrument
that evidences an Option the time at which, or the installments in which, the
Option shall vest and become exercisable, any of which provisions may be waived
or modified by the Committee at any time.
 
(b)           To the extent an Option has vested and become exercisable, the
Option may be exercised in whole or from time to time in part by delivery as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company of a written stock option exercise agreement or notice,
in a form and in accordance with procedures established by the Committee,
setting forth the number of shares with respect to which the Option is being
exercised, the restrictions imposed on the shares purchased under such exercise
agreement, if any, and such representations and agreements as may be required by
the Committee, accompanied by payment in full as described in Section 7.5.  An
Option may be exercised only for whole shares and may not be exercised for less
than a reasonable number of shares at any one time, as determined by the
Committee.
 
7.5           Payment of Exercise Price
The exercise price for shares purchased under an Option shall be paid in full as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased.  Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include: (a) check; (b) wire transfer; (c) tendering
by attestation shares of Common Stock already owned by the Participant for at
least six months (or any shorter period sufficient to avoid a charge to the
Company’s earnings for financial reporting purposes) that on the day prior to
the exercise date have a Fair Market Value equal to the aggregate exercise price
of the shares being purchased under the Option; (d) to the extent permitted by
applicable law, delivery of a properly executed exercise notice, together with
irrevocable instructions to a brokerage firm designated or approved by the
Company to deliver promptly to the Company the aggregate amount of sale or loan
proceeds to pay the Option exercise price and any tax withholding obligations
that may arise in connection with the exercise, all in accordance with the
regulations of the Federal Reserve Board; or (e) such other consideration as the
Committee may permit in its sole discretion, including, where permitted by law
and the Committee, other Awards.  Notwithstanding the foregoing, if the Company
becomes subject to new accounting rules applicable to equity-based compensation,
and is required to or elects to expense the cost of Options pursuant to FAS 123
(or a successor or other standard), the Committee shall have the sole discretion
to substitute, without receiving Participant permission, SARs paid only in stock
for outstanding Options; provided, the terms of the substituted stock SARs are
the same as the terms for the Options, the number of shares underlying the
number of stock SARs equals the number of shares underlying the Options and the
difference between the Fair Market Value of the underlying Shares and the Grant
Price of the SARs is equivalent to the difference between the Fair Market Value
of the underlying Shares and the Option Price of the Options.
 
7.6           Post-Termination Exercise
The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time.
 
7.7           Incentive Stock Options
The terms of any Incentive Stock Options shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder.  Individuals who are not employees of the
Company or one of its parent or subsidiary corporations (as such terms are
defined for purposes of Section 422 of the Code) may not be granted Incentive
Stock Options.  To the extent that the aggregate Fair Market Value of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 or, if
different, the maximum limitation in effect at the time of grant under the Code
(the Fair Market Value being determined as of the Grant Date for the Option),
such portion in excess of $100,000 shall be treated as Nonqualified Stock
Options.


 
- 9 -

--------------------------------------------------------------------------------

 




 
SECTION 8.  STOCK APPRECIATION RIGHTS
 
8.1           Grant of Stock Appreciation Rights
The Committee may grant stock appreciation rights (“Stock Appreciation Rights”
or “SARs”) to Participants at any time.  A SAR may be granted in tandem with an
Option or alone (“freestanding”).  The grant price of a tandem SAR shall be
equal to the exercise price of the related Option, and the grant price of a
freestanding SAR shall be equal to the Fair Market Value of the Common Stock for
the Grant.  A SAR may be exercised upon such terms and conditions and for the
term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the term of a freestanding SAR shall be
as established for that SAR by the Committee or, if not so established, shall be
10 years, and in the case of a tandem SAR, (a) the term shall not exceed the
term of the related Option and (b) the tandem SAR may be exercised for all or
part of the shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option, except that the tandem
SAR may be exercised only with respect to the shares for which its related
Option is then exercisable.
 
8.2           Payment of SAR Amount
Upon the exercise of a SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying: (a) the difference
between the market price at which the shares of Common Stock are trading on the
New York Stock Exchange as of the time of exercise over the grant price by (b)
the number of shares with respect to which the SAR is exercised.  At the
discretion of the Committee, the payment upon exercise of a SAR may be in cash,
in shares of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion.
 
SECTION 9.  RESTRICTED STOCK AND STOCK UNITS
 
9.1           Grant of Restricted Stock and Stock Units
The Committee may grant Restricted Stock and Stock Units on such terms and
conditions and subject to such repurchase or forfeiture restrictions, if any
(which may be based on continuous service with the Company or a Related Company
or the achievement of any of the Performance Criteria set forth in Section
11.1), as the Committee shall determine in its sole discretion, which terms,
conditions and restrictions shall be set forth in the instrument evidencing the
Award.
 
9.2           Issuance of Shares
Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13, (a)
the shares of Restricted Stock covered by each Award of Restricted Stock shall
become freely transferable by the Participant, and (b) Stock Units shall be paid
in cash, shares of Common Stock or a combination of cash and shares of Common
Stock as the Committee shall determine in its sole discretion.  Any fractional
shares subject to such Awards shall be paid to the Participant in cash.
 
9.3           Dividends and Distributions
Participants holding shares of Restricted Stock or Stock Units may, if the
Committee so determines, be credited with dividends paid with respect to the
underlying shares or dividend equivalents while they are so held in a manner
determined by the Committee in its sole discretion.  The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate.  The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units.
 
SECTION 10.  PERFORMANCE SHARES AND PERFORMANCE UNITS
 
10.1           Grant of Performance Shares
The Committee may grant Awards of performance shares (“Performance Shares”) and
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares, the length of the performance period
and the other terms and conditions of each such Award.  Each Award of
Performance Shares shall, upon the attainment of performance goals and other
terms and conditions specified by the Committee, entitle the Participant to a
payment in the form established by the Committee.  The form of payment may be in
cash, shares of Common Stock, Options, Share Appreciation Rights, Restricted
Stock or other awards or any combination of cash, shares of Common Stock, Share
Appreciation Rights, Restricted Stock or other awards.  Notwithstanding
satisfaction of any performance goals, the number of shares of Common Stock
issued under an Award of Performance Shares may be adjusted on the basis of such
further consideration as the Committee shall determine in its sole
discretion.  However, the Committee may not, in any event, increase the number
of shares of Common Stock earned upon satisfaction of any performance goal by
any Covered Employee.
 
10.2           Grant of Performance Units
The Committee may grant Awards of performance units (“Performance Units”) and
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award.  Performance Units shall entitle the Participant to a payment in
cash upon the attainment of performance goals and other terms and conditions
specified by the Committee.  Notwithstanding the satisfaction of any performance
goals, the amount to be paid under an Award of Performance Units may be adjusted
on the basis of such further consideration as the Committee shall determine in
its sole discretion.  However, the Committee may not, in any event, increase the
amount earned under Awards of Performance Units upon satisfaction of any
performance goal by any Covered Employee, and the maximum amount earned by such
Covered Employee in any calendar year may not exceed $5,000,000.  The Committee,
in its discretion, may substitute actual shares of Common Stock for the cash
payment otherwise required to be made to a Participant pursuant to a Performance
Unit.


 
- 10 -

--------------------------------------------------------------------------------

 




 
SECTION 11.  PERFORMANCE CRITERIA
 
11.1           Awards Subject to Performance Goals
Awards of Restricted Stock, Stock Units, Performance Shares, Performance Units
and other Awards made pursuant to the Plan may be made subject to the attainment
of performance goals relating to one or more of the following business criteria
within the meaning of Section 162(m) of the Code: profits (including, but not
limited to, profit growth, net operating profit or economic profit);
profit-related return ratios; return measures (including, but not limited to,
return on assets, capital, equity or sales); cash flow (including, but not
limited to, operating cash flow, free cash flow or cash flow return on capital);
earnings (including, but not limited to, earnings growth, net earnings, earnings
per share, or earnings before or after taxes); net sales growth; net income
(before or after taxes, interest, depreciation and/or amortization); gross or
operating margins; productivity ratios; share price (including, but not limited
to, growth measures and total shareholder return); expense targets; margins;
cost reduction; cash value added; operating efficiency; customer satisfaction;
and working capital targets (“Performance Criteria”).  Performance Criteria may
be stated in absolute terms or relative to comparison companies or indices to be
achieved during a period of time.
 
11.2           Use and Calculation of Performance Criteria
Any Performance Criteria may be used to measure the performance of the Company
as a whole or any business unit of the Company.  Any Performance Criteria may
include or exclude Non-recurring Items.  Performance Criteria shall be
calculated in accordance with (a) the Company’s financial statements or
generally accepted accounting principles, or (b) under a methodology established
by the Committee prior to the issuance of an Award that is consistently applied
and identified in the audited financial statements, including footnotes, or the
Management’s Discussion and Analysis section of the Company’s annual
report.  The Committee may not in any event increase the amount of compensation
payable to a Covered Employee upon the satisfaction of any Performance Criteria.
 
SECTION 12.  OTHER STOCK OR CASH BASED AWARDS


In addition to the Awards described in Sections 7 through 10, and subject to the
terms of the Plan, the Committee may grant other incentives payable in cash or
in shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate; provided, however, that the maximum amount that any
Participant shall be eligible to receive in any one calendar year shall be
$5,000,000.
 
SECTION 13.  WITHHOLDING


(a)           The Company may require the Participant to pay to the Company the
amount of (i) any taxes that the Company is required by applicable federal,
state, local or foreign law to withhold with respect to the grant, vesting or
exercise of an Award (“tax withholding obligations”) and (ii) any amounts due
from the Participant to the Company or to any Related Company (“other
obligations”).  The Company shall not be required to issue any shares of Common
Stock under the Plan until such tax withholding obligations and other
obligations are satisfied.
 
(b)           The Committee may permit or require a Participant to satisfy all
or part of his or her tax withholding obligations and other obligations by
(i) paying cash to the Company, (ii) having the Company withhold an amount from
any cash amounts otherwise due or to become due from the Company to the
Participant, (iii) having the Company withhold a number of shares of Common
Stock that would otherwise be issued to the Participant (or become vested in the
case of Restricted Stock) having a Fair Market Value equal to the tax
withholding obligations and other obligations (up to the employer’s minimum
required tax withholding rate if such a limitation is necessary to avoid a
charge to the Company for financial reporting purposes), or (iv) surrendering a
number of shares of Common Stock the Participant already owns having a value
equal to the tax withholding obligations and other obligations (up to the
employer’s minimum required tax withholding rate to the extent the Participant
has owned the surrendered shares for less that six months if such a limitation
is necessary to avoid a charge to the Company for financial reporting purposes).
 
SECTION 14.  ASSIGNABILITY


No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by the Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except that to the extent permitted by the Committee, in its
sole discretion, a Participant may designate one or more beneficiaries on a
Company-approved form who may receive payment under an Award after the
Participant’s death.  During a Participant’s lifetime, an Award may be exercised
only by the Participant.
 
SECTION 15.  AMENDMENT AND TERMINATION
 
15.1           Amendment, Suspension or Termination of the Plan
The Board or the Compensation Committee of the Board may amend, suspend or
terminate the Plan or any portion of the Plan at any time and in such respects
as it shall deem advisable; provided, however, that, to the extent required by
applicable law, regulation or stock exchange rule, shareholder approval shall be
required for any amendment to the Plan.
 
15.2           Term of the Plan
Unless sooner terminated as provided herein, the Plan shall terminate on April
13, 2013.  After the Plan is terminated, no future Awards may be granted, but
Awards previously granted shall remain outstanding in accordance with their
applicable terms and conditions and the Plan’s terms and
conditions.  Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than 10 years after April 13, 2004.
 
15.3           Consent of Participant
The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any outstanding Award under the
Plan.  Any change or adjustment to an outstanding Incentive Stock Option shall
not, without the consent of the Participant, be made in a manner so as to
constitute a “modification” that would cause such Incentive Stock Option to fail
to continue to qualify as an Incentive Stock Option.  Notwithstanding the
foregoing, any adjustments made pursuant to Section 4.1 shall not be subject to
these restrictions.


 
- 11 -

--------------------------------------------------------------------------------

 




 
SECTION 16.  GENERAL
 
16.1           No Individual Rights
(a)           No individual or Participant shall have any claim to be granted
any Award under the Plan, and the Company has no obligation for uniformity of
treatment of Participants under the Plan.
 
(b)           Nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.
 
16.2           Issuance of Shares
(a)           Notwithstanding any other provision of the Plan, the Company shall
have no obligation to issue or deliver any shares of Common Stock under the Plan
or make any other distribution of benefits under the Plan unless, in the opinion
of the Company’s counsel, such issuance, delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
 
(b)           The Company shall be under no obligation to any Participant to
register for offering or resale or to qualify for exemption under the Securities
Act, or to register or qualify under the laws of any state or foreign
jurisdiction, any shares of Common Stock, security or interest in a security
paid or issued under, or created by, the Plan, or to continue in effect any such
registrations or qualifications if made.  The Company may issue certificates for
shares with such legends and subject to such restrictions on transfer and
stop-transfer instructions as counsel for the Company deems necessary or
desirable for compliance by the Company with federal, state and foreign
securities laws.  The Company may also require such other action or agreement by
the Participants as may from time to time be necessary to comply with applicable
securities laws.
 
(c)           To the extent the Plan or any instrument evidencing an Award
provides for issuance of stock certificates to reflect the issuance of shares of
Common Stock, the issuance may be effected on a non-certificated basis, to the
extent not prohibited by applicable law or the applicable rules of any stock
exchange.
 
16.3           No Rights as a Shareholder
Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment or services agreement, no Option or Award
denominated in units shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.
 
16.4           Compliance with Laws and Regulations
(a)           Notwithstanding anything in the Plan to the contrary, the
Committee, in its sole discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan to Participants who are
officers or directors subject to Section 16 of the Exchange Act without so
restricting, limiting or conditioning the Plan with respect to other
Participants.  Additionally, in interpreting and applying the provisions of the
Plan, any Option granted as an Incentive Stock Option pursuant to the Plan
shall, to the extent permitted by law, be construed as an “incentive stock
option” within the meaning of Section 422 of the Code.
 
(b)           The Plan and Awards granted under the Plan are intended to be
exempt from the requirements of Code Section 409A to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  To the extent Code Section 409A is applicable to the Plan or any
Award granted under the Plan, it is intended that the Plan and any Awards
granted under the Plan comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A.  Notwithstanding any other
provision of the Plan or any Award granted under the Plan to the contrary, the
Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions.


Without limiting the generality of the foregoing, and notwithstanding any other
provision of the Plan or any Award granted under the Plan to the contrary, with
respect to any payments and benefits under the Plan or any Award granted under
the Plan to which Code Section 409A applies, all references in the Plan or any
Award granted under the Plan to the termination of the Participant's employment
or service are intended to mean the Participant's "separation from service,"
within the meaning of Code Section 409A(a)(2)(A)(i).  In addition, if the
Participant is a "specified employee," within the meaning of Code Section 409,
then to the extent necessary to avoid subjecting the Participant to the
imposition of any additional tax under Code Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant's "separation from
service," within the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid
to the Participant during such period, but shall instead be accumulated and paid
to the Participant (or, in the event of the Participant's death, the
Participant's estate) in a lump sum on the first business day after the earlier
of the date that is six months following the Participant's separation from
service or the Participant's death.


Notwithstanding any other provision in the Plan, the Committee, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify the Plan and any Award
granted under the Plan so that the Award qualifies for exemption from or
complies with Code Section 409A; provided, however, that the Committee makes no
representations that Awards granted under the Plan shall be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code Section
409A from applying to Awards granted under the Plan.
 
16.5           Participants in Other Countries
The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of other countries in which the Company or any Related Company may operate
to ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to comply with applicable foreign laws and to meet
the objectives of the Plan.
 
16.6           No Trust or Fund
The Plan is intended to constitute an “unfunded” plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.


 
- 12 -

--------------------------------------------------------------------------------

 




 
16.7           Successors
All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
 
16.8           Severability
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
 
16.9           Choice of Law
The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.
 
16.10                      Treatment of Awards Following a Change in Control
(a)           Notwithstanding any other provision in the Plan to the contrary,
upon the occurrence of a Change in Control, unless otherwise provided in the
instrument evidencing the Award or in a written employment or other agreement
between the Participant and the Company, or specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges:
(i)           Any and all Options and Stock Appreciation Rights shall become
fully vested and immediately exercisable, and shall remain exercisable
throughout their entire term;
(ii)           Any restriction periods and restrictions imposed on Restricted
Stock or Stock Unit Awards that are not performance-based shall lapse;
(iii)           The target pay out opportunities attainable under all
outstanding Awards that are performance-based shall be deemed to have been fully
earned for the entire performance period(s) and  restrictions shall lapse and
such Awards shall be immediately settled or distributed;
(iv)           The restrictions and other conditions applicable to any other
Stock Unit Awards or any other awards shall lapse, and such other Stock Unit
Awards or such other awards shall become free of all restrictions, limitations
or conditions and become fully vested and transferable to the full extent of the
original grant.


(b)           Notwithstanding any other provision of the Plan, during the 60-day
period from and after a Change in Control (the “Exercise Period”), if the
Committee shall determine at, or at any time after, the time of grant, a
Participant holding an Option or Stock Appreciation Right shall have the right,
whether or not the Option or Stock Appreciation Right is fully exercisable and
in lieu of the payment of the purchase price for the shares of Common Stock
being purchased under the Option or Stock Appreciation Right and by giving
notices to the Company, to elect (within the Exercise Period) to surrender all
or part of the Option or Stock Appreciation Right to the Company and to receive
cash, within 30 days of such notice, in an amount equal to the amount by which
the Change in Control Price per share on the date of such election shall exceed
the purchase price per share of Common Stock under the Option or Stock
Appreciation Right (the “spread”) multiplied by the number of shares of Common
Stock granted under the Option or Stock Appreciation Right as to which the right
granted under this Section 16.10(b) shall have been exercised.
 
(c)           Notwithstanding anything in this Plan to the contrary, (i) any
adjustments made pursuant to this Section 16.10 to Awards that are considered
"deferred compensation" within the meaning of Code Section 409A shall be made in
compliance with the requirements of Code Section 409A and (ii) any adjustments
made pursuant to this Section 16.10 to Awards that are not considered "deferred
compensation" subject to Code Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (x) continue not to be
subject to Code Section 409A or (y) comply with the requirements of Code
Section 409A.
 
SECTION 17.  EFFECTIVE DATE


The Plan is amended and restated effective January 1, 2009 (the “Effective
Date”).
 
 
- 13 -

--------------------------------------------------------------------------------

 

